Mr. Justice Sheldon delivered the opinion of the Court: The bill in this case alleges that on the 8th day of April, 1876, the complainant, Samuel W. Dunaway, was the owner in fee of certain lots and tracts of land situate in the counties of Williamson and Jackson in this State. That on that day, fearing he might in the then future become involved in litigation, which, because of its tediousness and expensiveness, would probably embarrass him, but not for the purpose of avoiding the payment of any debt or obligation, legal or equitable, due from him or previously contracted by him, complainant made out two several deeds of that date, purporting to convey the lots and tracts of land situate in the respective counties to Samuel Dunaway, his father, and had the deeds recorded in the respective counties, which deeds, after being recorded, were returned by the recorders to complainant, who has ever since retained the same in his possession ; that neither of the deeds was ever delivered to the said Samuel Dunaway; that he never paid any consideration for them, and did not until some time afterward know anything of the signing, acknowledging and placing upon record said deeds. That it was complainant’s purpose at the time to confer with his father about the transaction and induce him either to hold said lots and lands in trust for complainant, or pay him some consideration for the same, or advance him some money thereupon. That some time after the return of the deeds from the recorders’ offices complainant mentioned the matter to his father, Samuel Dunaway, for the first time, who said that he did not want to have anything to do with the property, that his health was bad, and that he then had more real estate and general business on hand than he could well manage or attend to. That he did not want to invest any more money in real estate, and expressed a willingness to reconvey the lands or to do anything necessary to render complainant’s action in' regard to the lands wholly null and void. That while complainant and his father, Samuel Dunaway, were considering the best mode to be adopted in the premises, the said Samuel Dunaway died in the month of November, 1876. The bill was filed against the widow and heirs at law of Samuel Dunaway, deceased, two of whom are minors, praying that the said deeds be declared inoperative and void; that the records of Jackson and Williamson counties on the margin where said deeds are recorded be made to show such decree, or that the lots and lauds be conveyed to complainant. The circuit court sustained a demurrer to the bill and dismissed the same. The complainant appealed to this court, and assigns for error the sustaining of the demurrer and dismissing the bill. It is supposed that the deeds which were made in this case are not subject to the imputation of having been made in fraud of creditors, because of the averment in the bill that they were not made for the purpose of avoiding the payment of any debt or obligation. This is but the statement of a conclusion and does not control in the case. The full allegation of the bill is that, “ fearing he might in the then future become involved in litigation which, because of its tediousness and .expensiveness, would probably embarrass him, but not for the purpose of avoiding the payment of any debt or obligation, legal or equitable, due from him or previously contracted by him,” complainant made out the deeds. The making out of the deeds under such circumstances, under such an apprehension, would be for a fraudulent purpose, as respects creditors, notwithstanding any assertion in the bill to the contrary. They would be made in the apprehension of becoming involved in a tedious and expensive litigation which would probably embarrass the complainant, and must be taken to have been made to protect the lands against the result of such expected embarrassment. Such a purpose would surely be a fraudulent one as against creditors. Had such conveyances been fully perfected by the delivery of the deeds and their acceptance by the grantee, it is well settled that complainant could not have had them set aside. For the same reason that there would be no interference by equity to set aside such conveyances when perfected, equity will not lend its aid to undo anything which has been done toward the making of such a conveyance. The rule is familiar that no man can be permitted to found a claim on his own iniquity—frustra legis auxilium qucerit qui in legem committit. It was held by this court in Miller v. Marckle, 21 Ill. 152, that where a transaction was tainted with fraud, as between the parties to it a court will not. assist either, but will leave them in the position in which they have placed themselves. In support of the decision the ease of Smith et al. v. Hubbs, 10 Me. (1 Fairfield) 71, was cited, where Mellen, C. J., says: “Whatever the parties to an action have executed for fraudulent or illegal purposes, the law refuses to lend its aid to enable either party to disturb. Whatever the parties have fraudulently or illegally contracted to execute, the law refuses to compel the contractor to execute or pay damages for not executing, but in both cases leaves the parties where it finds them. The object of the law in the latter case is, as far as possible, to prevent the contemplated wrong, and in the former, to punish the wrongdoer by leaving him to the consequences of h'is own folly or misconduct.” Bolt v. Rogers, 3 Paige, 154, was also cited, where the court say: “ Whenever two or more persons are engaged in a fraudulent transaction to injure another, neither law nor equity will interfere to relieve either of those persons, as against the other, from the consequences of their own misconduct.” In conclusion, in the case of Miller v. Marckle, it was said: “ The rule we have adopted seems best calculated to frustrate the designs of parties who engage in transactions of a fraudulent character, saying to them most emphatically, keep what you have got, be it notes or mortgages, but seek not our aid to enforce the one or the other, or, on the other hand, to relieve against them.” The signing, sealing, acknowledging and placing Upon record the instruments in question, having been in the carrying out of what we regard as a fraudulent purpose, the complainant, in ouiuopinion, has no standing in a court of equity to ask for its assistance to relieve him from the consequences of his own misconduct. We are of opinion the circuit court , properly sustained the demurrer and dismissed the bill, and the decree is affirmed. Decree affirmed.